Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com June 21, 2010 To the Board of Directors of Atheron, Inc. Makati City 1235, Philipines To Whom It May Concern: Consent of Independent Registered Public Accounting Firm Silberstein Ungar, PLLC (formerly Maddox Ungar Silberstein, PLLC), hereby consents to the use in the Form S-1 (Post-Effective Amendment No. 1 to Form SB-2/A), Registration Statement under the Securities Act of 1933, filed by Atheron, Inc. of our report dated November 27, 2009, relating to the financial statements of Atheron, Inc., a Nevada Corporation, as of and for the periods ending August 31, 2009 and 2008 and for the period from May 8, 2006 (inception) to August 31, 2009, and the reference to us under the heading “Interests of Named Experts and Counsel.”. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
